Judgment and order unanimously affirmed with costs. Memorandum: Supreme Court properly directed plaintiff to reimburse defendant for the amount of separate property she expended to satisfy marital obligations during the pendency of the divorce action (see, Shahidi v Shahidi, 129 AD2d 627, 630; 48A NY Jur 2d, Domestic Relations, § 2513, at 272). The record supports the court’s calculation of arrears due under the pendente lite orders. (Appeal from Judgment and Order of Supreme Court, Erie County, Wolf, Jr., J.— Equitable Distribution.) Present—Denman, P. J., Green, Callahan, Doerr and Davis, JJ.